Title: To Benjamin Franklin from James Searle, 29 January 1781
From: Searle, James
To: Franklin, Benjamin


Hotel de Valois 5. O Clock Monday Eveng. 29. Janry
Mr. Searle’s best compliments wait on Doctor Franklin. Mr. S, did not receive the Doctors obliging invitation dated on sunday morning until this moment 5. O, Clock on Monday Evening, but if it had been received as soon as might have been expected Mr. S. coud not have had the honour to dine with the Doctor tomorrow, as Mr. S. has been some days engag’d to dine to morrow with Monsr. De Beaumarchais.
Mr. S. feels himself peculiary unfortunate in being so long deprived of one of the first Gratifications he had promised him on his arrival at Paris, the happiness of seeing Dor. Franklin, but woud willingly hope that all future impediments will be very soon removed.
 
Notation: Searle. Paris 29 Jany. 1781
